Case 2:20-cv-02407-JPM-cgc Document 23 Filed 07/14/20 Page 1 of 7                        PageID 113




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


SEDRIC WARD,                                           )
                                                       )
               Plaintiff,                              )
                                                       )       Civil Action No.
v.                                                     )       2:20-cv-02407-JPM-cgc
                                                       )
SHELBY COUNTY, SHELBY COUNTY                           )
SHERIFF’S OFFICE,                                      )
                                                       )
               Defendants.                             )


          SUPPLEMENTAL MEMORANDUM IN SUPPORT OF DEFENDANT
             SHELBY COUNTY, TENNESSEE’S MOTION TO DISMISS


       COME NOW the Defendants, Shelby County, Tennessee and the Shelby County Sheriff’s

Office (collectively, “the County”) and submit this Supplemental Memorandum in support of their

Motion to Dismiss the Complaint. Counsel for the parties appeared telephonically before the Court

on July 7, 2020, for a scheduling conference. At that time, the Court stated that the County would

be allowed to supplement its original Memorandum (ECF No. 17-1) in support of the pending

Motion to Dismiss (ECF No. 17) with additional case law and argument relative to the issue of

Plaintiff Sedric Ward’s (“Plaintiff”) standing to seek declaratory relief in this case. As shown

below, Plaintiff lacks standing to seek any relief, declaratory or otherwise, based upon the

County’s current military leave policies.

       “Standing is ‘the threshold question in every federal case, and if the plaintiff lacks standing,

the federal court lacks jurisdiction.’” Hullinger v. Park Grove Inn, Inc., 2018 WL 3040571 at *1

(E.D.Tenn. June 19, 2019) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)). “The plaintiff,

as the party invoking federal jurisdiction, bears the burden of establishing” his
Case 2:20-cv-02407-JPM-cgc Document 23 Filed 07/14/20 Page 2 of 7           PageID 114




standing to sue at the pleading stage. Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1547

(2016); (see, also Sharp v. Technicolor Videocassette of Michigan, Inc., 2019 WL

167423 at * 2 (W.D.Tenn. January 10, 2019) (“[i]t is the responsibility of the

complainant clearly to allege facts demonstrating that he is a proper party to invoke

judicial resolution of the dispute and the exercise of the court's remedial powers”)

(internal quotation marks and citations omitted)).

      “Specifically, to establish standing a plaintiff must allege (1) a concrete and

particularized injury-in-fact; (2) a causal connection between the injury and the

conduct complained of; and (3) a likelihood that a favorable decision will redress the

injury.” Sharp, 2019 WL 167423 at * 2 (citing Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61). “If a plaintiff cannot establish the requirements for standing, the court

must dismiss the claim.” Id.

      It is critical for a court to ascertain the type of harm to be rectified before a

court analyzes whether a plaintiff has standing to seek redress. Kanuszewski v.

Michigan Department of Health and Human Services, 927 F.3d 396, 406. This is

because the analysis for determining standing to seek damages for past harm is

different from the analysis for standing to prevent future harm. Id. (“[t]he distinction

between past and ongoing or future harms is significant because the type of harm

affects the type of relief available”). The Sixth Circuit in Kanuszewski explained this

distinction:

      Past harm allows a plaintiff to seek damages, but it does not entitle a
      plaintiff to seek injunctive or declaratory relief. This is because the fact
      that a harm occurred in the past does nothing to establish a real and immediate
      threat that it will occur in the future, as is required for injunctive relief.

                                           2
Case 2:20-cv-02407-JPM-cgc Document 23 Filed 07/14/20 Page 3 of 7          PageID 115




      Obtaining standing for declaratory relief has the same requirements as
      obtaining standing for injunctive relief . . . within each claim we must
      determine whether the alleged harm affords Plaintiffs standing to seek
      injunctive and declaratory relief, or only damages.

Id. (internal citations and quotation marks omitted) (emphasis added).

      Thus, a plaintiff who can only show completed harm in the past will only be

able to seek damages. Id. A plaintiff must show a significant possibility of future

harm in order to seek injunctive or declaratory relief. Id. “A plaintiff must

demonstrate standing for each claim he seeks to press and for each form of relief that

is sought.” Malmquist v. Metropolitan Government of Nashville and Davidson

County, Tenn., 2012 WL 2946438 at * 3 (M.D.Tenn. July 18, 2012) (quoting Davis v.

Fed. Election Comm'n, 554 U.S. 724, 734 (2008)).

      Courts routinely recognize that “a highly attenuated chain of possibilities does

not satisfy the requirement” that plaintiffs show a significant possibility that the

alleged harm will occur in order to have standing to seek injunctive or declaratory

relief. Kanuszewski, at 405-406 (quoting Clapper v. Amnesty Intern., USA, 568 U.S.

398, 410 (2013)). “[A]n alleged future harm cannot be too speculative . . . but rather

must be certainly impending” in order to confer standing to sue for injunctive or

declaratory relief. Id. at 410. A plaintiff must do more than simply state that the

potential harm could occur “someday” because such unsupported allegations “without

any description of concrete plans, or indeed even any specification of when the

‘someday’ will be—do not support a finding of the ‘actual or imminent’ injury that

[the standing analysis] require[s].” Id. at 408 (quoting Lujan 504 U.S. at 564).




                                          3
Case 2:20-cv-02407-JPM-cgc Document 23 Filed 07/14/20 Page 4 of 7          PageID 116




      Here, the absolute most Plaintiff can allege to support his standing to seek

injunctive and declaratory relief is that he might be harmed, someday. It is

uncontroverted that Plaintiff has not worked for the County, or been subject to its

military leave policies, since at least 2015. (ECF No. 1, ¶4.48, PageID 9). All alleged

harm in this case is completed harm, in the past. There can be no allegation of ongoing

harm because Plaintiff does not have ongoing employment with the County.

      At most, Plaintiff can allege a series of events whereby he might win his

lawsuit, might return to work with the County at some unknown point in the future,

and might, one day, request military leave from the County that might be

impermissibly denied. But this is the “highly attenuated chain of possibilities” that

courts recognize “does not satisfy the requirement that [the] threatened injury must

be certainly impending.” Id. at 406. Indeed, both the Supreme Court and the Sixth

Circuit agree that “mere speculation and ... assumptions about how [a] government

will operate a program is not a sufficiently particularized harm to meet the injury-in-

fact requirement.” Id. at 410 (quoting Clapper, 568 U.S. at 412). Plaintiff, therefore,

has failed to show that he has standing to seek declaratory or injunctive relief based

upon the County’s current military leave policy.

      Plaintiff’s lack of standing does not change simply because the Uniformed

Services Employment and Reemployment Act (“USERRA”) explicitly authorizes

injunctive relief. Indeed, courts recognize that only individuals who are currently

employed by a defendant have standing to seek injunctive or declaratory relief

against that party. See Munoz v. InGenesis STGI Partners, LLC, 182 F.Supp.3d 1097,



                                           4
Case 2:20-cv-02407-JPM-cgc Document 23 Filed 07/14/20 Page 5 of 7              PageID 117




1103 (S.D.Calif. April 22, 2016) (“Plaintiff cannot show a substantial likelihood that

there is relief available to [her] that will redress [her] injury, because it is undisputed

that she . . . no longer works for Defendant”); Richards v. Canyon County, 2014 WL

1270665 at *5 (D.Idaho March 26, 2014) (“if [Plaintiff] was still working for the

County . . . then . . . [Plaintiff] might have standing to further pursue this case

because the equitable injunctive powers of the court would be available to remedy the

wrong”). Plaintiff is not currently employed by the County and has no standing to

challenge the County’s future application of its policies.

       The Munoz decision is particularly helpful in analyzing how lack of current

employment effects a party’s standing to seek injunctive or declaratory relief under

USERRA. The Munoz employee alleged that her former employer terminated her

because she used leave without pay (“LWOP”) when going on military duty rather

than using her paid time off (“PTO”). Id. The employee’s position was that “she [had]

standing to bring her PTO claim because injuries to statutory rights create standing,

and USERRA prohibits employers from requiring employees to use PTO during

military service.” The Munoz court, however, found that it was undisputed that the

employee ultimately received the benefit of all of her PTO. Id. at 1102. Thus, the only

relief available to the Munoz employee was injunctive relief preventing her former

employer from enforcing its leave policy in the future.

       The Munoz court found that the fact that the employee was no longer subject

to her former employer’s policies destroyed any standing she might have to seek

injunctive or declaratory relief under USERRA. Id. at 1103. The Munoz court



                                            5
Case 2:20-cv-02407-JPM-cgc Document 23 Filed 07/14/20 Page 6 of 7            PageID 118




determined that, when an employee no longer works for an employer, they face no

potential harm from their former employer’s policies. Id. Thus, parties like the Munoz

employee “cannot show a substantial likelihood that there is relief available to her

that will redress her injury.” Id. This negates their standing to seek injunctive or

declaratory relief under USERRA. Id.

      Plaintiff is no different than the employee in Munoz. Any lost wages or denied

benefits constitute completed harm for which Plaintiff can seek damages.1 Plaintiff,

however, is not currently subject to any of the County’s policies. Any assertion that

he might one day be subject to those polices is wildly speculative. Ultimately, Plaintiff

can make no better case for standing to seek injunctive or declaratory relief under

USERRA than the employee in Munoz. The Court, therefore, should follow the Munoz

court’s example and dismiss Plaintiff’s claims for declaratory and injunctive relief

relative to the County’s leave policies.

                                           Respectfully submitted,

                                           /s/ Jasen M. Durrence
                                           JASEN M. DURRENCE (#33275)
                                           R. JOSEPH LEIBOVICH (#17455)
                                           Attorneys for Shelby County
                                           SHELBY COUNTY ATTORNEY’S OFFICE
                                           160 North Main Street, Suite 950
                                           Memphis, TN 38103
                                           (901) 222-2100
                                           jasen.durrence@shelbycountytn.gov
                                           joe.leibovich@shelbycountytn.gov

1
 The fact that the County acknowledges that Plaintiff technically has standing to
seek damages for past harm under USERRA should in no way indicate that the
County is waiving its arguments as to the legal sufficiency of Plaintiff’s claims.
While Plaintiff may have standing to seek damages for past harm under USERRA,
the County reaffirms all of its arguments that such claims should fail as a matter of
law.
                                              6
Case 2:20-cv-02407-JPM-cgc Document 23 Filed 07/14/20 Page 7 of 7                    PageID 119




                                      Certificate of Service

       I certify that the foregoing is being filed via the Court’s ECF system this 15 day of July,
2020, for service on all persons registered in connection with this case, including:

 Robert W. Mitchell                                 Thomas G. Jarrard
 Robert Mitchell, Attorney at Law, PLLC             Law Office of Thomas G. Jarrard, PLLC
 1020 North Washington Street                       1020 North Washington Street
 Spokane, WA 99201                                  Spokane, WA 99201



                                                      /s/ Jasen M. Durrence_________




                                                7
